--------------------------------------------------------------------------------

RESTRICTIVE STOCK AWARD AGREEMENT

pursuant to the

2015 EQUITY INCENTIVE PLAN
OF
CHINA HEALTH INDUSTRIES HOLDINGS, INC.

* * * * *

Participant:

Grant Date:

Number of Restricted Shares granted:

* * * * *

                    THE RESTRICTED SHARE AWARD AGREEMENT (this “Agreement”),
dated as of the Grant Date specified above, is entered into by and between China
Health Industries Holdings, Inc., a Delaware corporation (the “Company”), and
the Participant specified above, pursuant to the 2015 Equity Incentive Plan of
the Company, as in effect and as amended from time to time (the “Plan”); and

                    WHEREAS, it has been determined under the Plan that it would
be in the best interests of the Company to grant the restrictive stock award
provided for herein to the Participant.

                    NOW, THEREFORE, in consideration of the mutual covenants and
premises hereinafter set forth and for other good and valuable consideration,
the parties hereto hereby mutually covenant and agree as follows:

          1.      Incorporation By Reference; Plan Document Receipt. This
Agreement is subject in all respects to the terms and provisions of the Plan
(including, without limitation, any amendments thereto adopted at any time and
from time to time unless such amendments are expressly intended not to apply to
the grant of the restricted stock award hereunder), all of which terms and
provisions are made a part of and incorporated in this Agreement as if they were
each expressly set forth herein. Any capitalized term not defined in this
Agreement shall have the same meaning as is ascribed thereto under the Plan. The
Participant hereby acknowledges receipt of a true copy of the Plan and that the
Participant has read the Plan carefully and fully understands its content. In
the event of any conflict between the terms of this Agreement and the terms of
the Plan, the terms of the Plan shall control.

          2.      Grant of Restricted Stock Award. The Company hereby grants to
the Participant, as of the Grant Date specified above, the number of Restricted
Shares specified above. The Participant agrees and understands that nothing
contained in this Agreement provides, or is intended to provide, the Participant
with any protection against potential future dilution of the Participant’s
stockholder interest in the Company for any reason.

--------------------------------------------------------------------------------

          3.      Vesting.

                    3.1           The Restricted Shares subject to this grant
shall become unrestricted and vested as follows:

_______ shares to vest in ____ months from the date of the grant; and

_______shares to vest in ____ months from the date of the grant.

                    3.2           If the Participant’s employment with the
Company and/or its Subsidiaries terminates for any reason (other than due to
Disability, Retirement or death) prior to the vesting of all or any portion of
the Restricted Shares awarded under this Agreement, such Restricted Shares shall
immediately be cancelled and the Participant (and the Participant’s estate,
designated beneficiary or other legal representative) shall forfeit any rights
or interests in and with respect to any such Restricted Shares. The Board or the
Committee, in its sole discretion, may determine, prior to or within ninety (90)
days after the date of any such termination, that all or a portion of any the
Participant’s unvested Restricted Shares shall not be so cancelled and
forfeited.

                    3.3           If the Participant’s employment with the
Company and/or its Subsidiaries terminates due to the Participant's death,
Disability or Retirement, the Participant shall become 100% vested in the
Restricted Shares awarded under this Agreement as of the date of any such
termination.

                    3.4           If the Participant's employer ceases to be a
Subsidiary of the Company, that event shall be deemed to constitute a
termination of employment under section 3.2 above.

          4.           Delivery of Restricted Shares. Subject to Section 8.3 of
the Plan, if the Restricted Shares awarded by this Agreement become vested, the
Participant shall be entitled to receive unrestricted shares of Common Stock. To
avoid confusion, the restriction referenced hereto refers to the restriction
posed by the Plan, as opposed to the restrictions under the Securities Act of
1933.

          5.           Non-transferability. Restricted Shares, and any rights
and interests with respect thereto, issued under this Agreement and the Plan
shall not, prior to vesting, be sold, exchanged, transferred, assigned or
otherwise disposed of in any way by the Participant (or any beneficiary(ies) of
the Participant), other than by testamentary disposition by the Participant or
the laws of descent and distribution. Any such Restricted Shares, and any rights
and interests with respect thereto, shall not, prior to vesting, be pledged,
encumbered or otherwise hypothecated in any way by the Participant (or any
beneficiary(ies) of the Participant) and shall not, prior to vesting, be subject
to execution, attachment or similar legal process. Any attempt to sell,
exchange, transfer, assign, pledge, encumber or otherwise dispose of or
hypothecate in any way any of the Restricted Shares, or the levy of any
execution, attachment or similar legal process upon the Restricted Shares,
contrary to the terms and provisions of this Agreement and/or the Plan shall be
null and void and without legal force or effect.

- 2 -

--------------------------------------------------------------------------------

          6.           Entire Agreement; Amendment. This Agreement contains the
entire agreement between the parties hereto with respect to the subject matter
contained herein, and supersedes all prior agreements or prior understandings,
whether written or oral, between the parties relating to such subject matter.
This Agreement may only be modified or amended by a writing signed by both the
Company and the Participant.

          7.           Notices. Any notice which may be required or permitted
under this Agreement shall be in writing and shall be delivered in person, or
via facsimile transmission, overnight courier service or certified mail, return
receipt requested, postage prepaid, properly addressed as follows:

                    7.1           If such notice is to the Company, to the
attention of the Chief Executive Officer of the Company at 168 Binbei Street,
Songbei District, Harbin City, Heilongjiang Province, People’s Republic of
China, or at such other address as the Company, by notice to the Participant,
shall designate in writing from time to time.

                    7.2           If such notice is to the Participant, at his
or her address as shown on the Company’s records, or at such other address as
the Participant, by notice to the Company, shall designate in writing from time
to time.

          8.           Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without
reference to the principles of conflict of laws thereof.

          9.           Compliance with Laws. The issuance of the Restricted
Shares or Common Stock pursuant to this Agreement shall be subject to, and shall
comply with, any applicable requirements of any federal and state securities
laws, rules and regulations (including, without limitation, the provisions of
the Securities Act of 1933, the Exchange Act and the respective rules and
regulations promulgated thereunder) and any other law or regulation applicable
thereto. The Company shall not be obligated to issue any of the Restricted
Shares or Common Stock pursuant to this Agreement if such issuance would violate
any such requirements.

          10.           Binding Agreement; Assignment. This Agreement shall
inure to the benefit of, be binding upon, and be enforceable by the Company and
its successors and assigns. The Participant shall not assign any part of this
Agreement without the prior express written consent of the Company.

          11.           Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall be deemed to be an original, but all of
which shall constitute one and the same instrument.

- 3 -

--------------------------------------------------------------------------------

          12.           Headings. The titles and headings of the various
sections of this Agreement have been inserted for convenience of reference only
and shall not be deemed to be a part of this Agreement.

          13.           Further Assurances. Each party hereto shall do and
perform (or shall cause to be done and performed) all such further acts and
shall execute and deliver all such other agreements, certificates, instruments
and documents as any other party hereto reasonably may request in order to carry
out the intent and accomplish the purposes of this Agreement and the Plan and
the consummation of the transactions contemplated thereunder.

          14.           Severability. The invalidity or unenforceability of any
provisions of this Agreement in any jurisdiction shall not affect the validity,
legality or enforceability of the remainder of this Agreement in such
jurisdiction or the validity, legality or enforceability of any provision of
this Agreement in any other jurisdiction, it being intended that all rights and
obligations of the parties hereunder shall be enforceable to the fullest extent
permitted by law.

          15.           Regulation S; Non-U.S. Person Status. The Participant is
familiar with Regulation S and he is not a “U.S. Person,” as defined in
Regulation S. At the time the Shares are offered to the Participant, he is
outside the United States, and he is outside of the United States as of the date
of execution and delivery of this Agreement. Neither the Participant nor anyone
acting on such Participant’s behalf has prearranged the resale of any of the
Shares with a “U.S. Person” or other purchaser in the United States.

[Signature page follows]

- 4 -

--------------------------------------------------------------------------------

                    IN WITNESS WHEREOF, the Company has caused this Agreement to
be executed by its duly authorized officer, and the Participant has hereunto set
his hand, all as of the Grant Date specified above.

  CHINA HEALTH INDUSTRIES HOLDINGS, INC.           By:
________________________________________________   Name: Xin Sun   Title:
President & Chief Executive Officer                      Participant

- 5 -

--------------------------------------------------------------------------------